Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-12 are pending. Claims 1-12 are under examination.

Priority
Applicant claims foreign priority to an application JP2018-152108 filed 08/10/2018.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the below prior art rejection because a translation of the application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Withdrawn rejections
Applicant's amendments and arguments filed 07/28/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claims 1-10 over ‘073 (USPGPub 2007/0202073, Published 08-2007), ‘019 (JP2002 088019, Published 03-2002), ‘685 (JP2013 159685, Published 08-2013) and as evidence by Socratic (pages 1-2, Published 2016) in the non-final mailed 03/08/2022 is withdrawn. Applicant’s arguments and the signed affidavit filed 08/08/2020 are persuasive and have overcome the rejection. See applicant’s remarks page 8, specifically the preparation of the monoester with an alcohol swelled column with an overall ratio of 1:3 alcohol:acid ratio. NOTE: the acid (carboxylic acid) concentration of 3 to 1 should generate the diester. See non-final mailed 03/08/2022, page 6. 
The following newly applied 112(a), (b) and 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1, it is unclear how a polyester can be selectively produced in a single step with a polyalcohol swelled column. Additionally, it is unclear how a monoester can be selectively produced in a single step with an acid swelled column. 
A second esterification step would necessarily be required to selectively produce the polyester in claim 1 with a polyalcohol swelled column. Claim 1 is missing the second step.
Additionally, a monoester cannot be selectively produced using an acid swelled column. See working example 1. In working Example 1 the column is swelled with the acid and the diester is selectively produced.
Concerning claims 11 and 12, it is unclear how a monoester can be selectively produced in the two-step process. Claim 12 does not require a product. Thus claim 12 allows for the monoester to be selectively produced. However, as argued above, the monoester cannot be selectively produced in a two-step process.
Below are the three scenarios that render claims 1-6 and 11 indefinite.

Claim 1
A single esterification step with and acid swelled column does not selectively produce the monoester.
A single esterification step with and alcohol swelled column does not selectively produce the diester/polyester.



Claim 3
A two-step esterification with a first alcohol swelled column and a second acid swelled column or a first acid swelled column and a second alcohol swelled column does not produce a monoester.

Applicant’s own arguments suggest the above three scenario outcomes. Applicant argues the following: “For example, see Example 1 where the acidic solid catalyst is swelled with caprylic acid (CA), to selectively obtain a diester (63.5%), while in Example 2 the acidic solid catalyst is swelled with propylene glycol (PG), to selectively obtain a monoester (97.5%).

Concerning claim 11 and 12, when the first column is swelled with the alcohol and the second column is swelled with the carboxylic acid, the diester would be selectively produced. Alternatively, when the first column is swelled with the acid and the second column is swelled with the alcohol the diester would selectively be produced. 
Working examples 4 and 5 in the current specification only produce the diester.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for selectively producing: a monoester/polyester from a single column swelled with a polyol and, swelled with a carboxylic acid respectively. Additionally, the specification is enabled for selectively producing a polyester from a polyalcohol swelled first column and a carboxylic acid swelled second column and from a carboxylic acid swelled first column and a polyalcohol swelled second column. However, the specification does not reasonably provide enablement for selective production of a monoester in a two-step esterification in claims 11-12 nor the selective production of monoester/polyester from a column swelled with a carboxylic acid and, a column swelled with a polyol respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
1) Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. Claim 1 is directed to selectively producing the monoester or polyester from a single-step esterification reaction with either a carboxylic or polyalcohol swelled column.
Claim 11 is directed to selectively producing the monoester or polyester in a two-step esterification reaction when the first and second columns are swelled with either the polyalcohol or the carboxylic acid or vice versa. 
2) Nature of the invention 
The nature of the invention is a process to selectively produce a monoester or polyester by reacting a polyol and a carboxylic acid in either a polyalcohol or carboxylic acid swelled column.
Additionally, the nature of the invention is a process to selectively produce a monoester or polyester by reacting a polyol and a carboxylic acid in either a polyalcohol swelled first column and a carboxylic acid swelled second column or a carboxylic acid swelled first column and a polyalcohol swelled second column.
3) Relative level of skill possessed by one of ordinary skill in the art
The level of skill possessed by one of ordinary skill in the art is high. For example, a master’s degree or PhD. In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II).	
4) State of, or the amount of knowledge in, the prior art
The art teaches an esterification reaction occurs when a polyol is reacted with a carboxylic acid in a column swelled with a polyol. See the English equivalent of WO2018/230702. The English equivalent being USPGPub2020/0123094 (Ref ‘094). See 094 Example 1, paragraph 69. However, 094 does not disclose the product being a mono or polyester.
Reference 904 does not give examples of the selective production of a monoester in a two-step esterification in claim 11 nor the selective production of monoester/polyester from a column swelled with a carboxylic acid and, a column swelled with a polyol respectively.
5) Level or degree of predictability, or a lack thereof, in the art
The state of the art fails to support the proposition of the selective production of a monoester in a two-step esterification in claim 11 and the selective production of monoester/polyester from a column swelled with a carboxylic acid and, a column swelled with a polyol respectively.
6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how to use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  Applicant teaches how to selectively produce a monoester from a polyol swelled column and a polyester from a carboxylic acid swelled column. See working examples 2 and 1 respectively. The specification teaches how to produce a polyester from a two-column/step esterification. See working examples 4 and 5. 
7) Presence or absence of working examples
However, the specification fails to provide scientific data and working embodiments with respect to the selective production of a monoester in a two-step esterification in claim 11 nor the selective production of monoester/polyester from a column swelled with a carboxylic acid and, a column swelled with a polyol respectively.
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
MPEP 2164.03 [R-2] states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). 
In the instant case, one of ordinary skill in the art would have to conduct a myriad number of experiments in an unpredictable art to attempt to make the monoester and diester in all situations encompassed by claims 1 and 11. This is especially difficult when the art teaches that there is a lack of reliable experimental models for the production of the mono and polyesters from a column swelled with an alcohol or an acid. 
As a result of Applicant’s lack of disclosure of examples of the selective production of a monoester in a two-step esterification in claim 11 nor the selective production of monoester/polyester from a column swelled with a carboxylic acid and, a column swelled with a polyol respectively and the lack thereof in the art of, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to figure out which catalysts might work in the method. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a) (1) and (2) as being anticipated by ‘702 (WO2018/230702, Published 12-2018 and filed 06-2018. All references to 702 are made to an English equivalent USPGPub 2020/0123094).

702 disclose an esterification of ethylene glycol and cinnamic acid in an acidic solid cation exchanger swollen with the ethylene glycol (par. 69, Example 1). 702 does not explicitly disclose the product. 
However, due to the current process and the method disclosed by 702 being substantially identical, the product produced by the methods of 702 would have been substantially identical to the claimed process. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A single column swelled with the alcohol would necessarily produce the monoester.	
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
‘702 (WO2018/230702) is the closest prior art to claims 8-10. 702 does not pertain to the claims because 702 does not disclose or fairly suggest the use of an acid swelled column. 702 does not teach the claimed caprylic acid. It would not have been obvious to modify the prior art to arrive at the current invention. There being no motivation to do so.

Conclusion
1-7 and 11-12 are rejected. 8-10 are objected to. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628